           Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 18-1359V
                                    Filed: October 22, 2019
                                        UNPUBLISHED


    STEFANIE BENNETT, on behalf of the
    ESTATE OF SHAWN GESSNER,,

                        Petitioner,                          Special Processing Unit (SPU); Joint
    v.                                                       Stipulation on Damages and
                                                             Attorney’s Fees; Influenza (Flu)
    SECRETARY OF HEALTH AND                                  Vaccine; Guillain-Barre Syndrome
    HUMAN SERVICES,                                          (GBS)

                        Respondent.


Daniel A Singer, Shamberg, Johnson & Bergman, Chtd., Kansas City, MO, for petitioner.
Voris Edward Johnson, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Corcoran, Chief Special Master:

         On September 5, 2018, petitioner filed a petition on behalf of decedent, Shawn
Gessner, for compensation under the National Vaccine Injury Compensation Program,
42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleges that Mr. Gessner
suffered Guillain-Barré syndrome (“GBS”) and died following his receipt of an influenza
(“flu”) vaccination on September 26, 2017. Petition at 1; Stipulation, filed October 17,
2019, at ¶¶ 2, 4. Respondent states that “petitioner is entitled to compensation under
the terms of the Vaccine Program for Mr. Gessner’s GBS and subsequent death.”
Stipulation at ¶ 7.




1I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
            Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 2 of 7



       On October 17, 2019, the parties filed the attached joint stipulation, stating that a
decision should be entered awarding compensation and attorneys’ fees.3 I find the
stipulation reasonable and adopt it as the decision of the Court in awarding damages
and attorney’s fees, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the I award the following
compensation:

        •    A lump sum of $451,765.36, consisting of $195,000.00 for pain and
             suffering, $6,765.36 in past unreimbursed expenses, and the
             $250,000.00 statutory death benefit, in the form of a check payable to
             petitioner, Stefanie Bennett, as Special Administrator of the estate of
             Shawn Gessner. Stipulation at ¶ 8. This amount represents compensation
             for all items of damages that would be available under § 15(a). Id.; and

        •    $20,000.00 for petitioner’s attorneys’ fees and costs, in the form of a
             check made payable jointly to petitioner and her counsel, Daniel A.
             Singer.

       I approve the requested amount for petitioner’s compensation and attorneys’
fees. In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.4

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3The attached stipulation was filed prior to petitioner’s unopposed motion to correct the captioned
spelling of her first name. Respondent filed a status report on October 17, 2019, confirming that the
corrected spelling of petitioner’s name should be adopted for purposes of entering judgment.
Accordingly, this decision is issued adopting the amendment.

4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 3 of 7



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS
__________________________________________
                                             )
STEPHANIE BENNETT on behalf of               )
the estate of SHAWN GESSNER,                 )
                                             )
                     Petitioner,             )
                                             )   No. 18-1359V (ECF)
v.                                           )   Chief Special Master Dorsey
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
                     Respondent.             )
__________________________________________)

                                        STIPULATION

       The parties hereby stipulate to the following matters:

       1.       Stephanie Bennett (“petitioner”), on behalf of the estate of Shawn Gessner (“Mr.

Gessner”), filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine Program”). The petition

seeks compensation for Mr. Gessner’s injuries and death following his receipt of an influenza

(“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.

§100.3(a).

       2.       Mr. Gessner received a flu vaccine on September 26, 2017.

       3.       The vaccine was administered within the United States.

       4.       Mr. Gessner subsequently sustained the first symptom or manifestation of onset of

Guillain-Barré syndrome (“GBS”) within the time period set forth in the Table, and later died as

a result of his GBS.

       5.       There is not a preponderance of the evidence demonstrating that Mr. Gessner’s



                                                1
            Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 4 of 7



GBS and subsequent death were due to a factor unrelated to his September 26, 2017 flu vaccine.

       6.       Petitioner represents that there has been no prior award or settlement of a civil

action for damages on behalf of Mr. Gessner as a result of his GBS or death.

       7.       Accordingly, petitioner is entitled to compensation under the terms of the Vaccine

Program for Mr. Gessner’s GBS and subsequent death. Therefore, a decision should be entered

awarding the compensation described in paragraph 8 of this Stipulation.

       8.       As soon as practicable after an entry of judgment reflecting a decision consistent

with the terms of this Stipulation, and after petitioner has filed an election to receive

compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human

Services will issue the following vaccine compensation payments:

                a.     A lump sum of $451,765.36, consisting of $195,000.00 for
                       pain and suffering, $6,765.36 in past unreimbursed
                       expenses, and the $250,000.00 statutory death benefit, in
                       the form of a check payable to petitioner, Stephanie
                       Bennett, as Special Administrator of the estate of Shawn
                       Gessner. This amount represents compensation for all
                       damages that would be available under 42 U.S.C. § 300aa-
                       15(a); and,

                b.     $20,000.00 for petitioner’s attorneys’ fees and costs, in the
                       form of a check made payable jointly to petitioner and her
                       counsel, Daniel A. Singer of Shamberg, Johnson, &
                       Bergman, Chtd., which amount is not an unreasonable
                       amount to have been incurred for proceedings in this case
                       to date. Respondent’s lack of objection to the amount
                       sought in this case should not be construed as an admission,
                       concession, or waiver as to the hourly rates requested, the
                       number of hours billed, or the other litigation-related costs.

       9.       Petitioner and her attorney represent that compensation to be provided pursuant to

this Stipulation is not for any items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be



                                                  2
          Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 5 of 7



expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act, 42 U.S.C. § 1396

et seq.), or by entities that provide health services on a pre-paid basis.

       10.     Payments made pursuant to paragraph 8 of this Stipulation will be made in

accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

       11.     Petitioner represents that she presently is, or within 90 days of the date of

judgment will become, duly authorized to serve as Special Administrator of Mr. Gessner’s estate

under the laws of the State of Kansas. No payment pursuant to this Stipulation shall be made

until petitioner provides the Secretary with documentation establishing her appointment as

Special Administrator of Mr. Gessner’s estate. If petitioner is not authorized by a court of

competent jurisdiction to serve as Special Administrator of the estate of Shawn Gessner at the

time a payment pursuant to this Stipulation is to be made, any such payment shall be paid to the

party or parties appointed by a court of competent jurisdiction to serve as Special Administrator

of the estate of Shawn Gessner upon submission of written documentation of such appointment

to the Secretary.

       12.     In return for the payments described in paragraph 8, petitioner, in her individual

capacity and as Special Administrator of the estate of Mr. Gessner, and on behalf of the estate’s

heirs, executors, administrators, successors or assigns, does forever irrevocably and

unconditionally release, acquit and discharge the Secretary of Health and Human Services and

the United States of America from any and all actions or causes of action (including agreements,

judgments, claims, damages, loss of services, expenses and all demands of whatever kind or

nature) that have been brought, could have been brought, or could be timely brought in the Court

of Federal Claims, under the National Vaccine Injury Compensation Program, 42 U.S.C. §


                                                   3
          Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 6 of 7



300aa-10 et seq., on account of, or in any way growing out of, any and all known or unknown,

suspected or unsuspected personal injuries to, or death of, Mr. Gessner resulting from, or alleged

to have resulted from, the influenza vaccine administered on September 26, 2017, as alleged by

petitioner in a petition for vaccine compensation filed on or about September 5, 2018, in the

United States Court of Federal Claims as petition No. 18-1359V.

       13.     If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation, or if the Court of Federal Claims fails to enter judgment in conformity

with a decision that is in complete conformity with the terms of this Stipulation, then the parties’

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       14.     This Stipulation expresses a full and complete negotiated settlement of liability

and damages claimed under the National Vaccine Injury Act of 1986, as amended. There is

absolutely no agreement on the part of the parties hereto to make any payment or to do any act or

thing other than is herein expressly stated and clearly agreed to. The parties further agree and

understand that the award described in this Stipulation may reflect a compromise of the parties’

respective positions as to liability and/or amount of damages.

       15.     All rights and obligations of petitioner, in her individual capacity as the Special

Administrator of the estate of Shawn Gessner, hereunder shall apply equally to petitioner’s heirs,

executors, administrators, successors and/or assigns.

                                     END OF STIPULATION

/
/
/
/
/
/
/


                                                  4
  Case 1:18-vv-01359-UNJ Document 40 Filed 12/23/19 Page 7 of 7




Respectfully submitted,




ATTORNEY OF RECORD FOR                      AUTHORIZED REPRESENTATIVE
PETITIONER:                                 OF THE ATTORNEY GENERAL:


~/-
DANIEL A. SINGER                                   RINE E. REEVES
Shamberg, Johnson, & Bergman, Chtd.
2600 Grand Boulevard, Suite 550
Kansas City, MO 64108                       Civil Division
(816) 474-0004                              U.S. Department of Justice
                                            P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                   ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                  RESPONDENT:
AND HUMAN SERVICES:

 tuaA.d s~~~-1-
TAMARA OVERBY
Acting Director, Division of Injury
   Compensation Programs (DICP)             Torts Branch
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health                   U.S. Department of Justice
   and Human Services                       P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Parklawn Building, Mail Stop 08N 146B       Washington, DC 20044-0146
Rockville, MD 20857                         (202) 616-4136


Dated:   I D / r1 / f °l




                                        5
